In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-20-00076-CV
       ___________________________


              IN RE C.F., Relator




               Original Proceeding
                 Tarrant County
         Trial Court No. 233-559650-14


Before Gabriel, J.; Sudderth, C.J.; and Womack, J.
       Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of habeas corpus and is of

the opinion that relief should be denied, with the exception that the language in the

trial court’s February 14, 2020 contempt order denying good-conduct time credit

should be stricken.

      The contempt order included language stating, “IT IS FURTHER ORDERED

that [relator] not be given good conduct time credit for time spent in the county jail.”

Good-conduct time credit is available to one serving a sentence for contempt. See Ex

parte Roosth, 881 S.W.2d 300, 301 (Tex. 1994) (orig. proceeding); In re Alexis, No. 10-

12-00393-CV, 2012 WL 6091410, at *4 (Tex. App.—Waco 2012, orig. proceeding)

(mem. op.). The sheriff in charge of a county jail has discretion to award good-

conduct time credit, and “[t]he trial court does not have the authority to restrict a

sheriff’s discretion concerning the granting of good-conduct time.” Jones v. State,

176 S.W.3d 47, 52 (Tex. App.—Houston [1st Dist.] 2004, no pet.); see Tex. Code

Crim. Proc. Ann. art. 42.032, § 2. Because the trial court exceeded its authority by

restricting the availability of good-conduct time credit, we will modify the contempt

order to delete the language denying good-conduct time credit, but we deny relator’s

petition for writ of habeas corpus in all other respects. See Alexis, 2012 WL 6091410,

at *4 (striking language in contempt order that denied good-conduct time credit but

denying habeas relief in all other respects); In re Zapata, 129 S.W.3d 775, 780–81 (Tex.

App.—Fort Worth 2004, orig. proceeding).
                                           2
                                Per Curiam

Delivered: March 24, 2020




                            3